Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
1.          The drawings filed on 12/08/20 are objected because some elements in the specification are not described clearly in drawings. For example: input 303, location sensor 599, are not in the drawings.  Element 402 in figure 3 has different names: light array and input element (camera).  Element 509 in figure 23 has different names:  Gyro and motion sensors.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.      Claims 23-25, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
4.        Claims 23-25 and current specification disclosed “camera integral”, “Merged Region”.  However, there is no definition/explanation in the claims and in specification for these terms.   The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
            Applicant may:
            (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
           (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
            (c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
          If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
                Appropriate correction is required. 

CLAIM INTERPRETATION
5.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.        The claims 1-25 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1-22 disclosed “DUT”.   Claims 12-25 disclosed “PID”.  Claims 23-25 disclosed “metadata, camera integral, Merged Region”.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“DUT” – device under test, (Applicants’ Publication No 2022/0178836, [0005]).
“PID” – portable inspection device, (Applicants’ Publication No 2022/0178836, Abstract).
“metadata” - reference tolerances based off of a part number, lighting parameters, and special characteristics, (Applicants’ Publication No 2022/0178836, [0010]).

Further, a review of the specification shows that nowhere in the current specification discloses explanation/definition for the terms “camera integral”, “Merged Region”, and there is no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  
                Appropriate correction is required. 

Allowable Subject Matter
8.	Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action.
9.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 12 and 23. 
10.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a portable inspection device (“PID”) comprised computer to guide an operator to hold the PID in the correct spatial location, with the correct orientation to inspect a device under test (“DUT”), by projecting a reference image on the DUT, fixing the focal length of the camera, capturing an image of the DUT, projecting the image of the DUT on the display in near proximity to the reference image, projecting a region of interest (“ROI”) onto the display, projecting an alignment region (“AR”) onto the display, and guiding the operator to hold the PID at the correct distance from the DUT so that the DUT is within the ROI; and rotate the PID to merge the AR with the ROI; in combination with the rest of the limitations of claim 1.
11.          As claim 12, the prior art of record taken alone or in combination, fails to disclose or render obvious an operator guided inspection system (“OGIS”) comprising an OGIS server a plurality of PID, a camera with a controllable focal length, an assembly containing a plurality of DUTs; and a plurality of operators; wherein the OGIS server transmits a first reference image containing metadata to a first PID related to a first DUT, wherein the first PID guides a first operator through an automatic inspection of at least one special characteristic on the first DUT using the first reference image by providing the first operator visual cues to hold the first PID at the correct distance, with the correct spatial orientation, from the first DUT; adjusting the light array so that the lighting on the first DUT matches the lighting on the first reference image; capturing an image of the first DUT; scaling the pixel-level dimensions of the captured image of the first DUT to dimensions contained in the metadata associated with the first reference image; and inspecting, automatically, the dimensions related to at least one special characteristic of the first DUT; in combination with the rest of the limitations of claim 12.
12.          As claim 23, the prior art of record taken alone or in combination, fails to disclose or render obvious a method for operator guided inspection using a PID comprising the steps of selecting an inspection task using the PID; providing a reference image with associated metadata on the display of the PID; fixing the focal length of a camera integral to the PID; providing a region of interest (“ROI”) on a display of the PID; providing an alignment region (“AR”) on the display of the PID; identifying a DUT with the PID; adjusting the lighting of the light array so that the illumination of the DUT matches the illumination of the reference image; capturing an image of the DUT; adjusting the distance between the PID and DUT such that the DUT fits in the ROI; and rotating the PID until the AR merges with the ROI, creating a Merged Region; in combination with the rest of the limitations of claim 23.

Conclusion

13.          The references of Restaino at al. (U.S. Pat. No. 8,907,260) disclosed An atmospheric aberration sensor that uses two optically correlated images with micro mirror array, modulated image is focused onto an autocorrelation detection sensor, but do not teach providing a reference image with associated metadata on the display of the PID; fixing the focal length of a camera integral to the PID; providing a region of interest (“ROI”) on a display of the PID; providing an alignment region (“AR”) on the display of the PID; identifying a DUT with the PID; adjusting the lighting of the light array so that the illumination of the DUT matches the illumination of the reference image; capturing an image of the DUT; adjusting the distance between the PID and DUT such that the DUT fits in the ROI; and rotating the PID until the AR merges with the ROI, creating a Merged Region
Fax/Telephone Information
14.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
September 10, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877